                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

DARREN M. ROWE,                                   )
                                                  )
                   Petitioner,                    )     Case No. 7:18CV00383
                                                  )
v.                                                )          OPINION
                                                  )
HAROLD W. CLARKE,                                 )     By: James P. Jones
                                                  )     United States District Judge
                  Respondent.                     )

     Darren M. Rowe, Pro Se Petitioner; Virginia B. Theisen, Assistant Attorney
General, Office of the Attorney General, Richmond, Virginia, for Respondent.

      In this Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254, a

Virginia inmate proceeding pro se, contends that his confinement pursuant to a

2014 Judgment entered by a state court is unconstitutional. Upon review of the

record, I conclude that the respondent’s Motion to Dismiss must be granted,

because the petition was untimely filed.

                                           I.

      From 2010 through 2013, Rowe was in an on-again, off-again relationship

with Amanda Fitzgerald of Louisa County, Virginia. 1 Fitzgerald had previously

been in an on-again, off-again relationship with O’Brien Johnson for ten years,


      1
          This summary of facts about events is taken from the transcripts of the guilty
plea and sentencing hearings conducted by the Louisa County Circuit Court in 2014, and
the presentence report. The facts are undisputed unless otherwise noted.
which continued while she was seeing Rowe. Rowe testified that Johnson had

made threats against him.

      On the evening of February 21, 2013, Rowe and his four-year-old daughter,

DR, fell asleep at Fitzgerald’s apartment while watching a movie. Around 11:00

p.m., all three of them were awakened by someone hitting the window of the

apartment and shouting for Rowe to come outside. DR, who was closest to the

window, began crying. Rowe and Fitzgerald saw Johnson run up on the hood of

Rowe’s car, stomp on its roof, and then drive away. 2         Rowe ran out of the

apartment and got in his car, where he kept a .45 caliber firearm. He put the gun in

his front pocket and drove off, intending to go to Johnson’s mother’s house to

vandalize Johnson’s car.

      On the way, Rowe saw Johnson sitting in his car, parked at the Louisa Mini-

Mart. Rowe pulled in beside Johnson’s car, jumped out of his vehicle, ran over,

and kicked Johnson’s car. Johnson got out and started shouting as he came around

the car toward Rowe. Rowe claims that as Johnson came at him, he seemed to be

reaching toward his pocket for something — possibly a weapon. Rowe then pulled

his firearm from his jacket pocket and pointed it at Johnson to stop him from

charging. Johnson did stop for a moment and then charged at Rowe, shouting,

shoot me, n*****, shoot me, n*****. Rowe shot Johnson, and Johnson fell to the

      2
          At the preliminary hearing, Johnson denied that he vandalized Rowe’s car or
visited Fitzgerald’s apartment on February 21, 2013.
                                         -2-
ground. Rowe claims that less than five minutes passed between Johnson’s actions

at Fitzgerald’s apartment and the shooting.

      Johnson told police that he was at the mini-mart, parked in his car, talking to

some friends on February 21, 2013, when Rowe unexpectedly arrived and

confronted him. According to Johnson, the two men exchanged words, and then

Rowe pulled out a firearm. Johnson asked, what are you going to do, shoot me?

Rowe did, and Johnson fell, no longer able to feel or move his legs.

      After shooting Johnson, Rowe panicked and drove away. At some point, he

went back to Fitzgerald’s house, picked up his daughter, and disposed of the

firearm. Police arrested Rowe the next morning at his mother’s house.

       Rescue workers assisting Johnson found a single bullet wound on his left

side, just under the armpit. Transported to the University of Virginia hospital,

Johnson underwent emergency surgery. The surgeons removed the bullet, his

spleen, and part of his large intestine. Because the bullet passed close to Johnson’s

spine, they believed he would possibly be paralyzed.

      On February 26, 2014, Rowe entered a guilty plea in the Circuit Court for

Louisa County, pursuant to a written Plea Agreement, to charges of aggravated

malicious wounding and use of a firearm in the commission of that felony. The

latter offense carried a mandatory minimum three-year sentence. As to the former

offense, the Plea Agreement provided for a maximum sentence of 50 years and an


                                         -3-
active term of incarceration of no more than 20 years in prison. Without the Plea

Agreement, if convicted after a trial, the minimum total sentence the jury could

have imposed on Rowe was 23 years.

      On July 2, 2014, the trial court conducted a lengthy sentencing hearing.

Johnson, in a wheelchair, testified that he had not been able to walk since the

shooting. Fitzgerald and Rowe testified about seeing Johnson damage Rowe’s car.

Rowe’s former employers, his uncle, his mother and her fiancé, and his

grandmother testified as character witnesses for Rowe.         They described an

intelligent, hard-working employee, a gentle and loving father, who had never

displayed a tendency for violence and had no criminal history.         All of them

testified that the shooting was shocking to them, because it was so out of character

for Rowe, as they had known him.

      The trial judge told Rowe that he would have imposed the 20-year active

prison sentence permitted by the Plea Agreement if not for Rowe’s good behavior

before the crime. The judge stated that there was no viable argument for self-

defense or legal provocation, but that substantial mitigating evidence existed for

sentencing.   The trial court sentenced Rowe to 40 years in prison for the

aggravated malicious wounding conviction, with 30 years suspended, and to three

years in prison for the firearm offense. The court entered its final order on August

28, 2014. Rowe did not appeal.


                                        -4-
      In April 2016, Rowe filed a Petition for a Writ of Habeas Corpus in the

Circuit Court for Louisa County.         Rowe alleged that trial counsel provided

ineffective assistance during the pretrial investigation, plea bargaining, and

sentencing phases of the proceedings and thereafter, by failing to consult with him

about an appeal. The circuit court denied the habeas petition, and Rowe appealed.

The Supreme Court of Virginia denied his habeas appeal in November of 2017,

and the Supreme Court of the United States denied certiorari in May of 2018.

      On August 1, 2018, Rowe executed this habeas petition under § 2254,

alleging that counsel provided ineffective assistance by (A) failing to investigate

and interview critical witnesses before the guilty plea; (B) failing to advise Rowe

of the possibility of a heat of passion defense; (C) causing Rowe’s guilty plea to be

unknowing, involuntary, and unintelligent; (D) failing to timely object to certain

statements of the prosecutor at sentencing; and (E) failing to consult with Rowe

regarding an appeal. The respondent has moved to dismiss Rowe’s § 2254 claims

as untimely filed, or in the alternative, procedurally defaulted, or without merit.

Rowe has responded, making the matter ripe for disposition.

                                             II.

      The one-year period of limitation for filing a habeas petition under § 2254

begins to run on the latest of four dates:




                                             -5-
      (A)   the date on which the judgment became final by the conclusion
            of direct review or the expiration of the time for seeking such
            review;

      (B)   the date on which the impediment to filing an application
            created by State action in violation of the Constitution or laws
            of the United States is removed, if the applicant was prevented
            from filing by such State action;

      (C)   the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly
            recognized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or

      (D)   the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of
            due diligence.

28 U.S.C. § 2244(d)(1).

      I conclude that Rowe’s petition was untimely filed under § 2244(d)(1)(A).

After the circuit court entered judgment on August 28, 2014, Rowe had 30 days to

note an appeal. Va. Sup. Ct. R. 5A:6 (notice of appeal must be filed within 30

days of entry of final judgment). When he failed to do so by Monday, September

29, 2014, his convictions became final, and his federal habeas time clock under

§ 2244(d)(1)(A) began to run. See Gonzales v. Thaler, 565 U.S. 134, 149-50

(2012) (holding that when state prisoner does not seek appellate review, judgment

becomes final when time for seeking direct review expires); Va. Code Ann. § 1-

210(C) (extending time to file action to next court business day when filing period

ends on weekend or holiday). Rowe’s one-year federal filing period expired on


                                        -6-
September 29, 2015.        Thus, Rowe’s § 2254 petition, executed years later on

August 1, 2018, must be dismissed as untimely under § 2244(d)(1)(A), unless he

demonstrates a factual basis on which to invoke another provision of § 2244(d)(1),

or to warrant equitable tolling.3

       Rowe argues that his federal filing period should be calculated under

§ 2244(d)(1)(B). To invoke this section, Rowe must demonstrate a state-created

impediment that violated constitutional or federal laws, that also prevented him

from timely filing his § 2254 petition. Id.

       Rowe contends that the state impeded the timely filing of his § 2254 petition

by (a) failing to appoint counsel to assist him in pursuing habeas corpus relief; and

(b) omitting from the state habeas statute, Va. Code Ann. § 8.01-654, any notice of

the federal filing period. Rowe alleges that he was untrained in legal matters and

had no knowledge of federal law, including the time limit for filing a § 2254

petition. With no court appointed attorney for post-conviction proceedings, Rowe

read and relied on the Virginia habeas time limit, which requires a state petition to

“be filed within two years from the date of final judgment in the trial court,” if no

direct appeal was filed. Va. Code Ann. § 8.01-654(A)(2). By chance, while


       3
           The federal filing period is tolled, or paused, during the pendency of a properly
filed application for state post-conviction or other collateral review. See 28 U.S.C.
§ 2244(d)(2). Rowe did not file his state habeas petition until April 2016, eight months
after his federal filing period expired. Thus, the pendency of his state petition did not toll
the running of the federal time clock.
                                             -7-
Rowe’s state habeas appeal was pending in the Supreme Court of Virginia, another

inmate mentioned the option to file a federal habeas petition under § 2254. Rowe

then discovered the federal filing periods in 28 U.S.C. § 2244 — too late to file a

timely § 2254 petition.

       I cannot find that failure to appoint habeas counsel for Rowe constituted an

impediment under § 2244(d)(1)(B).           Rowe claims that the Supreme Court’s

decision in Martinez v. Ryan, 566 U.S. 1 (2012), required states to provide counsel

for an inmate’s initial state habeas corpus proceeding. He is mistaken. 4 On the

contrary, it is well established that “in the postconviction context[,] prisoners have

no constitutional right to counsel.” Lawrence v. Florida, 549 U.S. 327, 336-37,

(2007). Thus, the state court’s failure to appoint an attorney for Rowe’s state

habeas proceedings was not unconstitutional or in violation of federal law and

cannot qualify as an impediment under § 2244(d)(1)(B).

       Similarly, I find no respect in which Virginia’s habeas statute, § 8.01-

654(A)(2), can qualify as an impediment under § 2244(d)(1)(B). The state statute

       4
          Rather, Martinez held that a procedural default during state court proceedings
“will not bar a federal habeas court from hearing a substantial claim of ineffective
assistance at trial if, in the initial-review collateral proceeding, there was no counsel or
counsel in that proceeding was ineffective.” 132 S. Ct. at 1320. See also Arthur v.
Thomas, 739 F.3d 611, 630 (11th Cir. 2014) (“[T]he Martinez rule explicitly relates to
excusing a procedural default of ineffective-trial-counsel claims and does not apply to
[the] statute of limitations [in § 2244(d)] or the tolling of that period.”); Meredith v.
Clarke, No. 7:15CV00502, 2015 WL 7783594, at *3 (W.D. Va. Dec. 3, 2015) (finding
that Martinez created no basis for tolling of federal habeas filing period).

                                            -8-
is not rendered unconstitutional merely because it does not mention federal habeas

options and time limits. See, e.g., Ferguson v. Palmateer, 321 F.3d 820, 823 (9th

Cir. 2003) (holding that federal statute of limitations is not extended where a state

statute provides longer limitations period for state habeas petitions). Furthermore,

Rowe fails to demonstrate that either the state statute or the lack of counsel

prevented him from researching federal habeas law earlier and filing a timely

federal petition. Accordingly, I cannot find that Rowe has demonstrated any

impediment that entitles him to the federal filing period under § 2244(d)(1)(B).

      Rowe also argues for equitable tolling. Equitable tolling occurs only if a

petitioner shows “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (2010).5 It is well established that a habeas

petitioner’s lack of legal education or knowledge are neither extraordinary nor

external to a party’s control, as required to trigger equitable tolling. United States

v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (collecting cases holding that pro se

petitioner’s “ignorance of the law is not a basis for equitable tolling”). Thus, I find

no ground for equitable tolling based on Rowe’s lack of habeas counsel or his own

limited understanding of legal matters.



      5
          I have omitted citations, internal quotation marks, or alterations here and
elsewhere in this Opinion, unless otherwise noted.
                                          -9-
       Rowe also argues that I should reach the merits of his untimely § 2254

claims under the actual innocence exception recognized in McQuiggin v. Perkins,

569 U.S. 383, 386 (2013) (holding that defendant who demonstrates actual

innocence of his crime of conviction may, in extraordinary circumstances, proceed

with a habeas petition that is otherwise statutorily time-barred under § 2244(d)(1));

see also Teleguz v. Zook, 806 F.3d 803, 807 (4th Cir. 2015) (“a compelling

showing of actual innocence enables a federal court to consider the merits of a

petitioner’s otherwise defaulted claims”). The actual innocence gateway is a rare

phenomenon: “[A] petitioner does not meet the threshold requirement unless he

persuades the district court that, in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.”

Schlup v. Delo, 513 U.S. 298, 329 (1995). This new “evidence must establish

sufficient doubt about [a petitioner’s] guilt to justify the conclusion that his

[incarceration] would be a miscarriage of justice unless his conviction was the

product of a fair trial.” Id. at 316.

       Rowe argues that if evidence not presented at trial were considered, no

reasonable juror could deny from the totality of the evidence that he acted in the

heat of passion, rather than with the malice required for a conviction of aggravated

malicious wounding. Thus, Rowe contends that he would have been convicted of




                                        -10-
the lesser-included crime of unlawful wounding, which carries a much lighter

sentence.

      The evidence on which Rowe rests his actual innocence argument includes

testimony about: Rowe’s normal, calm demeanor, lack of a criminal record, and

close relationship with his daughter; Rowe’s good work ethic; Johnson having

made prior threats against Rowe; Johnson shouting and frightening Rowe’s

daughter and vandalizing Rowe’s car less than five minutes before the shooting; 6

Rowe’s testimony about how Johnson charged at him while screaming, shoot me

n****; and testimony from two eyewitnesses who told investigators that they had

overheard these comments from Johnson. Rowe admits that this evidence was

available to him during the criminal proceedings. He contends that it is new in the

actual innocence context, because it was not presented at the trial phase due to

counsel’s alleged ineffectiveness in advising against presenting a heat of passion

defense at trial and in recommending the Plea Agreement instead. Rowe asserts

that this unpresented evidence makes such a strong showing of his actual

innocence of malicious wounding that it should qualify him for equitable tolling

under Schlup. I cannot agree.



      6
         Rowe asserts that he was “filled with hot blood” from Johnson’s waking him up,
scaring his daughter and making her cry, and damaging his car, to the point that Rowe
became “a human ‘time-bomb.’” Mem. Supp. Pet. 23, ECF No. 1-1.

                                         -11-
      “Without any new evidence of innocence, even the existence of a

concededly meritorious constitutional violation is not in itself sufficient to

establish a miscarriage of justice that would allow a habeas court to reach the

merits of a barred claim.” Schlup, 513 U.S. at 316 (emphasis added).

      To be credible, [a miscarriage of justice] claim requires petitioner to
      support his allegations of constitutional error with new reliable
      evidence — whether it be exculpatory scientific evidence, trustworthy
      eyewitness accounts, or critical physical evidence — that was not
      presented at trial.

Id. at 324 (emphasis added). See also Amrine v. Bowersox, 238 F.3d 1023, 1028

(8th Cir. 2001) (holding that “evidence is new only if it was not available at trial

and could not have been discovered earlier through the exercise of due diligence”);

Hubbard v. Pinchak, 378 F.3d 333, 341 (3d Cir. 2004) (“A defendant’s own late-

proffered testimony is not ‘new’ because it was available at trial. Hubbard merely

chose not to present it to the jury. That choice does not open the gateway.”);

Hancock v. Davis, 906 F.3d 387, 390 (5th Cir. 2018), cert. denied, No. 18-940,

2019 WL 266857 (U.S. June 17, 2019) (“Evidence does not qualify as ‘new’ under

the Schlup actual-innocence standard if ‘it was always within the reach of

[petitioner’s] personal knowledge or reasonable investigation.’” ); but see Stedman

v. Corcoran, No. GLR-15-230, 2019 WL 1778634, at *5 n.4 (D. Md. Apr. 23,

2019) (noting that “a circuit split exists regarding whether ‘new evidence’ means




                                        -12-
‘newly discovered’ or ‘newly presented’” and the United States Court of Appeals

for the Fourth Circuit has not addressed the issue).

      Even if I could consider Rowe’s unpresented evidence in support of his

actual innocence argument, I cannot find that it meets the required standard under

Schlup. Rowe was convicted of aggravated malicious wounding, a violation of Va.

Code Ann. § 18.2-51.2(A). This section provides;

            If any person maliciously shoots, stabs, cuts or wounds any
      other person, or by any means causes bodily injury, with the intent to
      maim, disfigure, disable or kill, he shall be guilty of a Class 2 felony
      if the victim is thereby severely injured and is caused to suffer
      permanent and significant physical impairment.

Va. Code Ann. § 18.2-51.2(A).         “The element of malicious wounding that

distinguishes it from unlawful wounding is malice, expressed or implied, and

malice, in its legal acceptation, means any wrongful act done willfully or

purposefully.” Witherow v. Commonwealth, 779 S.E.2d 223, 228 (Va. Ct. App.

2015).   “Malice is evidenced either when the accused acted with a sedate,

deliberate mind, and formed design, or committed a purposeful and cruel act

without any or without great provocation.” Id.

      On the other hand, “[d]eliberate and purposeful acts may nonetheless be

done without malice if they are done in the heat of passion.” Id. In fact,

      [m]alice and heat of passion are mutually exclusive; malice excludes
      passion, and passion presupposes the absence of malice. Heat of
      passion is determined by the nature and degree of the provocation and
      may be found upon rage, fear, or a combination of both. Heat of
                                         -13-
      passion excludes malice when provocation reasonably produces fear
      that causes one to act on impulse without conscious reflection.

Id. “[I]t is settled law [in Virginia] that slight provocation does not suffice” to

support a heat of passion defense. Taylor v. Commonwealth, No. 1673-89-2, 1992

WL 441839, at *6 (Va. Ct. App. Sept. 29, 1992). “Words alone, however insulting

or contemptuous, are never a sufficient provocation to have that effect, at least

where a deadly weapon is used.” Id.

      Even if the unpresented evidence from Rowe’s petition and the sentencing

hearing was now presented to a jury, it does not sufficiently support a heat of

passion defense to open the actual innocence gateway recognized in McQuiggin

and Schlup.   Johnson’s words and vandalism at Fitzgerald’s house may have

pushed Rowe into a rage. After Johnson left, however, Rowe made a conscious

decision to go wreak revenge against Johnson’s car, armed himself, and went

searching for that car.   When he found it, he provoked a confrontation with

Johnson by kicking the man’s car window. When Johnson shouted threats and

charged around his car toward Rowe, Rowe made a conscious decision to display

the firearm to scare Johnson into stopping.     Williams v. Commonwealth, 767

S.E.2d 252, 259 (Va. Ct. App. 2015) (holding that defendant’s testimony that he

deliberately aimed gun with purpose of scaring victim reflects that his act of

shooting was done “with a sedate, deliberate mind, and formed design,” rather than

“on impulse without conscious reflection”); Graham v. Commonwealth, 525
                                       -14-
S.E.2d 567, 571 (Va. Ct. App. 2000) (finding “the evidence insufficient as a matter

of law to justify a heat of passion instruction” where defendant testified that he

“consciously abandoned his escape, armed himself, and started shooting,” and thus

“acted upon reflection and deliberation” rather than “on sudden provocation or

from passion”).

      Given this background, I cannot find that Johnson’s offensive words, his

continued charge, and even his reaching back for a possible weapon that Rowe

never saw sufficiently support a heat of passion defense to reduce Rowe’s offense

to unlawful wounding. Rather, I am satisfied that from the totality of the evidence,

reasonable jurors could find him guilty of aggravated malicious wounding.

Accordingly, I conclude that he has not met the miscarriage of justice exception or

otherwise excused his untimely filing of this § 2254 petition under § 2244(d)(1).

Therefore, I will grant the Motion to Dismiss.

      A separate Final Order will be entered herewith.

                                               DATED: September 6, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                        -15-
